TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                            NO. 03-02-00488-CR



                                        Irene Martinez, Appellant

                                                      v.

                                      The State of Texas, Appellee




           FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
                 NO. 53,496, HONORABLE RICK MORRIS, JUDGE PRESIDING



                                MEMORANDUM OPINION


                 Appellant Irene Martinez pleaded guilty to possessing less than one gram of cocaine. Tex.

Health & Safety Code Ann. ' 481.115(a), (b) (West Supp. 2003). The district court assessed punishment

at 180 days= incarceration in state jail.

                 Appellant=s court-appointed attorney filed a brief concluding that the appeal is frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by

presenting a professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of
counsel=s brief was delivered to appellant, and appellant was advised of her right to examine the appellate

record and to file a pro se brief. No pro se brief has been filed.

                 We have reviewed the record and counsel=s brief and agree that the appeal is frivolous and

without merit. We find nothing in the record that might arguably support the appeal. Counsel=s motion to

withdraw is granted.

                 The judgment of conviction is affirmed.




                                                 __________________________________________

                                                 W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Affirmed

Filed: February 21, 2003

Do Not Publish